DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 10/15/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be shown or the features canceled from the claims.  No new matter should be entered.
The “X” and the “Y” axes;
The control apparatus (or at least an outline and relative position of it with respect to the rest of the claimed apparatus);
The optical axis;
Cap; and,
Tilting table alignment base.

The drawings are further objected to because it could not be determined from the drawings how the sliding base is able to slide along an axis “Y” in a plane of the casing base perpendicular to the optical axis.
The drawings are further objected to because it could not be determined from the drawings how a plate is able to slide along an axis "X" perpendicular to the axis "Y" in a plane parallel to said plane of the sliding base.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:  
In the Specification, paragraph [0017] states:
“[0017] Sliding base 5 (Figure 4): serves as an interface between the casing base 3 and the sliding plate 7. It has the function of sliding along a direction "Y" in the plane of the casing base, …”

However, the sliding plate 7 or direction "Y" are not shown in Figure 4.

In the Specification, paragraph [0020] states:
“[0020] Sliding plate 7 (Figures 1, 2, 7 and 8): permits sliding along the axis "X" perpendicular to X in the plane of the sliding base 5.”

However, the sliding plate 7 is not shown in Figures 1 or 2, and direction "X" is not shown in any of the Figures.

There may be several more such errors that are too numerous to be listed here. The Applicant is requested to carefully review the specification and correct all such errors.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
Interchangeable modular elements in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-11, 13-14, 17, 19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, with regard to the claimed limitation “a plate”, there is no description on how the “plate” is connected to or attached to the rest of the structure of the claimed apparatus.  The lack of clarity due to the absence of a proper description of the structure 

Claim 1 recites the limitation "the optical axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is no prior reference of “an optical axis” in claim 1.

Regarding claims 1 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d).

Claims 2, 6-11, 13-14, 17, 19 and 22-26 are rejected because they are dependent on claim 1, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

Allowable Subject Matter
Claims 1-2, 6-11, 13-14, 17, 19 and 22-26 may have allowable subject matter because, based on assumptions made by the Examiner (due to lack of clarity and other issues detailed in the above paragraphs), prior art does not teach of a positioning support for positioning components to be inspected during their inspection by means of an optical control apparatus comprising: a casing base arranged to be indexed and centered on a base of the control apparatus; a sliding base able to slide along an axis "Y" in a plane of the casing base perpendicular to the optical axis, the casing base serving as the interface 
 
The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886